ON MOTION FOR REHEARING.                         (Filed June 18, 1937.)
On petition for rehearing defendants contend that this court,[9]  in order to do justice between the parties, ought to require plaintiff to reimburse defendants for expenditures made in preserving and protecting the property rights involved by paying compensatory royalties to the federal government and otherwise. We have given consideration to this contention and believe that the questions should first be presented to the trial court.
Accordingly, it is the view of this court that by appropriate supplemental or amended pleadings addressed to the trial court, these questions should be considered by the trial court, subject, of course, to any defense that the plaintiff may interpose, except the defense that such relief is barred by the decision in this case.
The petition for rehearing is denied.